NOTE: This order is n0npreceder1tia1.
United States Court of A11peaIs
for the FederaI Circuit
1ST MEDIA, LLC,
Plaintiff-Appellant,
V. _
ELECTRONIC ARTS, INC.
HARMON]X MUSIC SYSTEM, INC. AND VIACOM,
INC.,
Defendants-Appellees,
AND
SONY COMPUTER ENTERTAINMENT AMERICA,
INC.,
Defendant-Appellee.
2010-1435
Appea1 from the United States District C0urt for the
Dist1'ict of Nevada in case n0. 07-CV-1589, Judge J ames C.
Mahan.
ON MOTION
Bef0re SCHALL, C'ircuit Jucige.
0 R D E R

1 ST MEDIA v. ELECTRONlC ARTS 2
lsc Media, LLC moves without opposition to stay pro-
ceedings in this appeal pending this c0urt’s en banc dispo-
sition in Therasense v. Bect0n, Dickins0n & Co., 2008-l511.
lsc Media asserts that this case and T?zerasense involve
the same issue, specifically what standards govern in
inequitable conduct cases.
We note that oral argument in Therasense is currently
set for November 9, 2010.
Accordingly,
IT ls 0RDER1-co THAT:
(1) The motion to stay is granted. 1311 Media is di-
rected to inform the court within 30 days of the disposi-
tion of Th,ero:sense how it believes this appeal should
proceed. The appellees may also respond within that
time. ._
(2) A copy of this order shall be transmitted to the en
banc court to inform it of this related appeal.
FoR THE CoURT
 2 8  /s/ J an Horbal_v
Date J an Horbaly
Clerk
cc: Robert P. Greenspoon, Esq.
Richard F. Ziegler, Esq.
B. Trent Webb, Esq. U.3. C0llR¥¢|)lFEl?PEALS FOR
THE FEDERAL ClRCU[T
819 her 2 6 2010
lAN HORBAL¥
CLERl(